Citation Nr: 1455602	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  08-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for penetrating gunshot wound residuals of the left lumbar, region muscle group XX with lumbar degenerative disc disease, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.  The Veteran's claims folder has been rebuilt.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 10 percent for residuals, penetrating gunshot wound, left lumbar region, scar, healed, adherent to and mild loss of muscle group XX.  

In an October 2012 rating decision, the RO assigned a 20 percent disability rating to penetrating gunshot wound residuals of the left lumbar region muscle group XX with lumbar degenerative disc disease.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In March 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the March 2013 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2013, the Board remanded the claim to obtain the following documents: January 23, 2006, increased rating claim; July 31, 2006, statement from the Veteran; and, the February 14, 2009, Supplemental Statement of the Case.  To date, these documents remain outstanding.  Per the Board's March 2013 remand directives, the AOJ was instructed to provide documentation regarding the efforts made to recover the specified correspondence and the unavailability of such documents.  This documentation remains outstanding.

Additionally, the Board notes that the Veteran's in-service hospitalization records for his December 1967 gunshot wound are missing from the record.  An attempt should be made to obtain these records.

Lastly, the Veteran was afford a VA examination in February 2012.  The VA examiner did not review the Veteran's pertinent medical records or claims folder as part of the examination.  In September 2012, the VA examiner provided an addendum to the February 2012 VA examination.  In the addendum, the VA examiner indicated that, "any check that indicates muscle damage was a mistake because, in this Veteran's case cannot be properly assessed in an office exam."  The Board finds that this examination is inadequate for rating purposes as it did not take into account the Veteran's medical history.  The examination is also inadequate because the VA examiner's opinions were contradictory to each other and he failed to state which tests are necessary to properly assess the current severity of the Veteran's wound residuals of the left lumbar region muscle group XX.

Accordingly, the case is REMANDED for the following actions:

1. An attempt should be made to obtain the following documents from the RO, the Veteran, and/or the Veteran's representative:

  a)  January 23, 2006, increased rating claim;

  b)  July 31, 2006, statement from the Veteran;

  d)  June 2007 notice of disagreement;

  f)  February 14, 2009, Supplemental Statement of the Case

All reasonable attempts should be made to obtain such documents and all efforts to obtain these records must be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2. Obtain all hospital records pertaining to the Veteran's in-service treatment for the December 1967 gunshot wound.

All reasonable attempts should be made to obtain such documents and all efforts to obtain these records must be associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3. Afterwards, schedule the Veteran for an appropriate VA examination to determine the current severity of his penetrating gunshot wound residuals of the left lumbar region muscle group XX with lumbar degenerative disc disease.  The claims folder should be made available to the examiner.  The examiner should confirm that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   

The examiner is requested to perform range of motion testing and to comment on all identified symptomatology, with particular attention to painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

The examiner is also requested to address the current severity of the Veteran's wound residuals of the left lumbar region muscle group XX.

A complete rationale must be provided for all findings rendered.  If the VA examiner cannot provide a requested finding without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




